Name: Council Regulation (EC) No 2818/95 of 30 November 1995 fixing, for the 1996 fishing year, the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604
 Type: Regulation
 Subject Matter: prices;  fisheries;  production;  marketing;  foodstuff
 Date Published: nan

 No L 292/6 EN Official Journal of the European Communities 7. 12. 95 COUNCIL REGULATION (EC) No 2818/95 of 30 November 1995 fixing, for the 1996 fishing year, the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604 Whereas, on the basis of the criteria laid down in the first and second indents of Article 9 (2) and Article 17 ( 1 ) of the abovementioned Regulation, the price for the 1996 fishing year should be increased by 1 % , THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), and in particular Article 17 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas Article 17 ( 1 ) of Regulation (EEC) No 3759/92 provides that a Community producer price should be fixed before the start of each fishing year for tuna (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus intended for the industrial manufacture of products falling within CN code 1 604 ; HAS ADOPTED THIS REGULATION : Article 1 The Community producer price for the fishing year 1 January to 31 December 1996 for tuna (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus for the industrial manufacture of products falling within CN code 1604 and the commercial category to which it relates shall be set as follows : (ECU/tonne) \ l Community Species Commercial specifications producer I l pnce Yellowfin tuna Whole, weighing more than 10 kg each 1 229 (Thunnus albacares) I Article 2 This Regulation shall enter into force on 1 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 November 1995. For the Council The President M. A. AMADOR MILLAN (') OJ No L 388, 31 . 12. 1992, p. 1 . Regulation as last amended by Regulation (EC) No 3318/94 (OJ No L 350, 31 . 12. 1994, p. 15).